SHAW, Justice.
We take jurisdiction of this case under article V, section 3(b)(4) of the Florida Constitution because the district court certified a question to be of great public importance:
Does the Fourth Amendment Exclusionary Rule apply in probation revocation proceedings in light of the 1983 amendment to Article I, section 12, of the Florida Constitution?
State v. Pearson, 476 So.2d 760, 761 (Fla.3d DCA 1985). We granted the state’s motion to consider this case jointly with Tamer v. State, 463 So.2d 1236 (Fla. 4th DCA 1985), because a similar certified question was before us in Tamer and no other issue was raised in this case. We ultimately found that it was unnecessary to address the question in Tamer. Tamer v. State, 484 So.2d 583 (Fla.1986).
The issue certified in Tamer was also certified in Cross v. State, 469 So.2d 226 *1055(Fla. 2d DCA 1985). We have answered in the affirmative, State v. Cross, 487 So.2d 1056 (Fla.1986), and accordingly answer the certified question affirmatively here and approve the decision of the district court.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, McDonald, EHRLICH and BARKETT, JJ., concur.